Citation Nr: 0842507	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-33 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected coronary artery disease, 
status post myocardial infarction and cardiac stent 
placement.  

2.  Entitlement to an initial, compensable disability rating 
for service-connected left eye retinopathy.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Navy from May 1981 
to September 1990, and from September 1994 to August 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, granted service connection for 
coronary artery disease and left eye retinopathy and assigned 
a 10 percent and noncompensable (zero percent) disability 
rating, respectively.  

In April 2007, the veteran testified before a Decision Review 
Officer (DRO) at a hearing held at the RO.  A transcript of 
the hearing is associated with the claims file.  


FINDING OF FACT

In October 2008, prior to the promulgation of a decision in 
the appeal, the veteran submitted a written statement 
withdrawing his appeal as to the issues of entitlement to 
increased ratings for service-connected coronary artery 
disease and left eye retinopathy.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran on the issues of entitlement to increased ratings for 
service-connected coronary artery disease and left eye 
retinopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(c) (2008).

The veteran filed substantive appeals (VA Form 9) in October 
and December 2006 with respect to multiple issues, including 
entitlement to increased ratings for service-connected 
coronary artery disease and left eye retinopathy and 
entitlement to service connection for basal cell carcinoma, a 
bilateral knee disorder, and a skin condition of the back.  
During the pendency of this appeal, service connection was 
established for bilateral knee patellofemoral syndrome and 
skin lesions involving the back and nose (claimed as basal 
cell carcinoma).  However, the veteran's claims of 
entitlement to increased ratings for service-connected 
coronary artery disease and left eye retinopathy remained on 
appeal.  

In October 2008, the veteran submitted a written statement to 
the Board indicating that he was satisfied with the 
disability ratings assigned to his service-connected 
disabilities and wished to withdraw his appeal as to the 
issues of entitlement to increased ratings for service-
connected coronary artery disease and left eye retinopathy.  

As the veteran has withdrawn his appeal as to the issues of 
entitlement to increased ratings for service-connected 
coronary artery disease and left eye retinopathy, there 
remain no allegations of error of fact or law for appellate 
consideration on these issues.  Therefore, the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to entitlement to 
increased ratings for service-connected coronary artery 
disease and left eye retinopathy, and these issues are 
dismissed without prejudice.


ORDER

The appeal as to the issues of entitlement to increased 
ratings for service-connected coronary artery disease, status 
post myocardial infarction and cardiac stent placement, and 
left eye retinopathy is dismissed.  




____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


